Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), is made as of May 14, 2018, by and among Oaktree Strategic
Income Corporation, as the collateral manager (in such capacity, the “Collateral
Manager”), OCSI Senior Funding II LLC, as the borrower (the “Borrower”),
Citibank, N.A., as administrative agent (the “Administrative Agent”) and
Citibank, N.A., as the sole lender (the “Lender”).

RECITALS

WHEREAS, the Collateral Manager, Oaktree Strategic Income Corporation, as the
seller (in such capacity, the “Seller”), the Borrower, the Administrative Agent,
the Lender and Wells Fargo Bank, National Association, as Collateral Agent, are
parties to that certain Amended and Restated Loan and Security Agreement, dated
as of January 31, 2018 (as the same has been previously amended and may be
amended, modified, waived, supplemented, restated or replaced from time to time,
the “Loan and Security Agreement”);

WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;

WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan and Security
Agreement.

2.    Amendments. The Loan and Security Agreement is hereby amended, modified
and supplemented as follows:

(A)    The defined term “Required Asset Coverage Ratio” in Section 1.1 is hereby
amended and restated in its entirety as follows:

“Required Asset Coverage Ratio”: As of any date of determination, “asset
coverage” (as understood under the 1940 Act) of the Collateral Manager of at
least 150 per centum, as determined in accordance with the terms and
requirements of the 1940 Act, including Sections 6(f), 18 and 61(a)(1) thereof,
and otherwise in accordance with GAAP.

3.    [Reserved].

4.    Reaffirmation. Except to the extent expressly amended by this Amendment,
the terms and conditions of the Loan and Security Agreement and other
Transaction Documents shall remain in full force and effect. Each of the
Transaction Documents, including the Loan and Security Agreement, and any and



--------------------------------------------------------------------------------

all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Loan and
Security Agreement as amended hereby, are hereby amended so that any reference
in such Transaction Documents to the Loan and Security Agreement, whether direct
or indirect, shall mean a reference to the Loan and Security Agreement as
amended hereby. This Amendment shall constitute a Transaction Document under the
Loan and Security Agreement.

5.    Miscellaneous. This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.

 

BORROWER OCSI SENIOR FUNDING II LLC By:   Oaktree Strategic Income Corporation:
Its:   Designated Manager By:   Oaktree Capital Management, L.P. Its:  
Investment Advisor

By:   /s/ Mary Gallegly   Name: Mary Gallegly   Title: Senior Vice President By:
  /s/ Martin Boskovich   Name: Martin Boskovich   Title: Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

COLLATERAL MANAGER:

OAKTREE STRATEGIC INCOME CORPORATION

By:   Oaktree Capital Management, L.P. Its:   Investment Advisor

By:   /s/ Mary Gallegly   Name: Mary Gallegly   Title: Senior Vice President By:
  /s/ Martin Boskovich   Name: Martin Boskovich   Title: Managing Director



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

CITIBANK, N.A., in its capacity as Administrative Agent

By:   /s/ Wayne Gee   Name: Wayne Gee   Title: Vice President LENDER: CITIBANK,
N.A., By:   /s/ Wayne Gee   Name: Wayne Gee   Title: Vice President